Case 1:21-cv-20532-DPG Document 1 Entered on FLSD Docket 02/08/2021 Page 1 of 6




                                   UM TED STA TES DISTR ICT CO URT                  FILED BY t                 Dc
                                  SO UTH ERN DISTRICT O F FLO RIDA                                j
                                                                                                  i
                                                                                                  p .'
                                                                                                     .
                                                                                                     '         ..
                                                                                               t
                                  CivilCase Num ber:                                      FE8 28 2021
                                                                                           ANGELA E.NOHLE
                                                                                          cLEF1KU.& DlST.C'E
                                                                                          s.D.OFFLA,-MIAMI
           Rafael A ntonio Gom ez

     VS.

     ScottAaron Rudoffin hisofficialcapacitv asa

     M iam i-Dade Police Officer

      And theM iam i-DadePolice Department




                   COM PLM NT UNDER THE CIVIL RIGHTS ACT,42U.S.C.j 1983

     1. Party lnform ation

     A. Plaintiff: RafaelAntonio Gom ez

           A ddress:9876 sw 159 path M iam i,FL 33196

           Inm atez rison N o.:     N/A

           YearofBirth:1989         (Donotincludedayormonth,pursuanttoFed.R.Civ.P 5.2)
           (Writeyourname,addressandprison/inmatenumber,ifapplicable)
     VS.

     B. Defendant:ScottA .Rudoff                     DefendantrM iam i-D ade PoliceD epartm ent

           OfficialPosition:M iam i-D adePolice Officer OfficialPosition:police Departm ent
           Place ofEm ploym ent:M inm i-Dade Police D epartm ent
           Place ofEm ploym ent:9105 NW 25stDoral,FL 33172
Case 1:21-cv-20532-DPG Document 1 Entered on FLSD Docket 02/08/2021 Page 2 of 6




     ll. Statem entofClaim

     Briefly describethefactsofyourcase. Describehow each defendantisinvolved,nam esofother
     persons involved,and datesand places. Each claim should be stated in a separately num bered
     paragraph. Please use shortand plain statenvnts,w ith separately num bered paragraphsindicating
     why the reliefrequested should be granted.D o notidudelegalargumentsorcite casesorstatutes.
     Attach additionalpages,ifnecessary.




     SeeAttachm ent




     111. ReliefR equested

     Briefly statewhatyou arcrequesting from theCourt(whatdoyouwanttheCourttodo).Do not
     include legalargum ents orcite casesorstatutes.Attach additionalpages,ifnecessary.

       Oney anAages: ,       ,    .
      Asa directand proxim ate resultofthe conductoftheD efendants,Plaintiffhassustained severe
      physicalpain and severeem otionaldistressand anxietx;includinM butnotlim ited to depression,

      lossofsleep.lossofself-esteem ,a fearofthose in authoritx orpositionsofpower,fearoflaw

      enforcem ent,severe isolat
                              -jon from family andfriends,personalhumiliation and embarrassment




      relationships.ThesedamaMesarepermanent.Plantiffseeks$1.000,000.00 inmoney damaMeand
      praysforrelief.
Case 1:21-cv-20532-DPG Document 1 Entered on FLSD Docket 02/08/2021 Page 3 of 6




       Plaintiffhas suffered financialdamage.Plaintiffpaid $100.00 fora bailbond.Plaintiffpaid

     $300.00forvehicleimpound.Plaintiffwasassessed $50.00 incourtfees.




     1V :Jury Dem and

      Areyoudemandingajtlrytrial?          Yes      X No



                                              Signed this    4th           day of February         ,20 21


                                                    se afaelA ntonio Gom ez
                                                                                        Signam re ofPlaintiff


                                 Ideclareunderpenaltyofperjurythattheforgoingis                eandcorrect.
                                            Executed on:                                    u:
                                                                                             :q     *'

                                                                            .   y,
                                                                                 .'
                                                                                  ;;X     '- -'' .
                                                                                           .
                                                                                                 >,
                                                                                                  V
                                                                   .. '   a .-    r
                                                            c..-                        Signature ofPlaintiff
Case 1:21-cv-20532-DPG Document 1 Entered on FLSD Docket 02/08/2021 Page 4 of 6




                  G om ez v.Rudoff,M iam i-D ade Police D epartm ent

                                        Statem entofFacts




        1. A l1events occurred within M iam i-Dade County,Florida.

       2. On July 24,2020,at8:45am

        3. D efendant,ScottA aron Rudoff,wasoperating tm derthe authority ofthe M iam i-Dade

           PoliceD epartm ent.

       4. D efendant,ScottA aron Rudoff,w asobserved by Plaintiff,RafaelA .Gom ez,w ithouta

           face-m ask,in violation ofM iam i-DadeCounty Ordinance.

        5. Plaintiffdem anded D efendantwearhis facc-m ask in com pliance with M iam i-Dade

           County Ordinance.

        6. D efendantrefused to w earhisface-m ask and fled the scene.

           On July 24,2020,at9:00nm

        8. D efendant,ScottA aron Rudoff,was observed again by Plaintiff,RafaelA .Gom ez,

           violating M iam i-D ade County face-m ask Ordinance.

           Plaintiffdem anded D efendantwearhis face-m ask in com pliance with M iam i-Dade

           County Ordinance.

        10.D efendant,ScottA aron Rudoffstated Etl'm going to ruin yourdayl''

        11.Plaintiffleftthe scene.

        12. On July 24,2020,at9:57am

        13.Defendant,ScottAaron Rudof: wasobservedonceagainby PlaintiftlRafaelA.Gomez,
           violating M iam i-Dade County face-m ask Ordinance.
Case 1:21-cv-20532-DPG Document 1 Entered on FLSD Docket 02/08/2021 Page 5 of 6




        14. Plaintiffdem anded Defendantwearhisface-m ask in compliancewith M iam i-Dade

           County Ordinance.

        15. Plaintiffdem anded to speak w ith a supervisor.

        16. Plaintiffwasrecording situation with hism obile phone.

        17. Defendantsm acked cam era outPlaintiff'shand.

        18. Defendantproceeded to conductEt eg Sw eep''on Plaintiff

        19. Defendantthen struck Plaintiffin the face

        20. Defendantdem anded Plaintiffputhishandsbehind hisback

        21. Defendantdid notgrantPlaintiffadequate responsetim eto comply with order.

        22. Defendantproceeded to tw istand m angle Plaintiffsarm s.

        23. Defendantproceeded to turn offPlaintiff'scam era.

        24. Defendantwasplaced tmderarrest

        25. State CaseN o.:,13-2020-M M -012404-0001-X% ,CourtCaseN o.:M -20-012404,

           Citation #:ADQCM 6E,ADQCM 3E,ADQCM 4E
        26.Plaintiffsustainedinjuriestohisface,legandarms.
        27. Plaintiffim m ediately requested m edicalassistance.

        28. Plaintiffw astaken to theHospital

        29. Defendantproceeded to seize the Plaintiffsvehicleand a1lthe possessionswithin the

           vehicle.

        30. Defendantproceeded to seizethe Plaintiffsm obilephone,cam era and m obiledevice.

        31.PlaintiffwasincarceratedinajailinfectedwithCOV1D-19.
        32. Plaintiffwascharged with Stalking

        33. Plaintiffwascharged with Resisting officerwithoutviolence
Case 1:21-cv-20532-DPG Document 1 Entered on FLSD Docket 02/08/2021 Page 6 of 6




       34.PlaintiffwaschargedwithViolation:*322.15(1)-DriverLicense
       35.PlaintiffwaschargedwithViolation:320.13143)-UnlawfulUseofTemporaryTag
       36.PlaintiffwaschargedwithViolation:320.02(1)-NoMotorVehicleRegistration
       37.Plaintiffpaid a bailbond

       38. On July 25,2020

       39.Plaintiffpaid$300.00 toretrievehisvehiclefrom impound
       40. Plaintiffw entto police station to retrieve hisproperty

       41. TheM iam i-D ade Police D epartm entw asunable to locate Plaintiff sproperty

       42. PlaintiffleftM iam i-Dade Police Departm entwithouthisproperty

       43. M iam i-Dade Police Departm entw asableto locatePlaintiff'sproperty,fourhours later.

       44. Plaintiffwasobliged to return to M iami-D ade PoliceD epartm entto retrieve hisproperty

       45. Plaintifftiled com plaintagainstDefendant.

       46. On Janualy 27,2021

       47. TheM iam i-D ade State Attorney'sOffice dism issed a1lchargesagainstthe Plaintiff.

       48.Plaintiffwasassessed $50.00 incourtfees.

                                                  End
